IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               January 20, 2016 Session

                   CITY OF JACKSON v. BARRY WALKER

             Direct Appeal from the Circuit Court for Madison County
                     No. C-14291    Roy B. Morgan, Jr., Judge


              No. W2015-00621-COA-R3-CV – Filed February 2, 2016


This appeal involves an allegedly unsafe building in the City of Jackson. After a hearing,
the City of Jackson’s environmental court ordered the property owner to demolish the
building. The property owner appealed to circuit court. After another hearing, the circuit
court declared the property a public nuisance and also ordered it demolished. The
property owner appeals. He argues that the City of Jackson failed to follow the correct
procedures under the city code, and therefore, he should not be required to demolish the
structure. Discerning no merit in this assertion, we affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which KENNY
ARMSTRONG, J., and JOHN EVERETT WILLIAMS, SP. J., joined.

Joshua Brian Dougan, Jackson, Tennessee, for the appellant, Barry Walker.

Lewis Latane Cobb, Jackson, Tennessee, for the appellee, City of Jackson, Tennessee.

                                       OPINION

                          I. FACTS & PROCEDURAL HISTORY

       This litigation involves property located at 444 North Royal Street in Jackson,
Tennessee. The structure on the property was originally constructed in 1898. It consists
of a small brick building, roughly sixteen feet high, located just one to two feet from the
current sidewalk. The property was purchased by Barry Walker around 2003. Around the
beginning of 2010, a semi-truck from a neighboring business drove into the structure and
caused the partial collapse of a wall. After the damage to the wall, the roof, doors, and
windows were also removed from the building.
       On January 4, 2010, Walker received a letter, entitled “Complaint,” from the
Building and Codes Department of the City of Jackson. The letter stated,

       Pursuant to the provisions of the Unsafe Building Abatement Code of the
       City of Jackson and T.C.A. 13-21-101 Et. Seq., this is to give notice that a
       petition has been filed with the City of Jackson Building & Housing Codes
       Department charging that the dwelling or structure(s) located at the above
       address is unfit for human occupation or use based upon one or more of the
       following reasons:

       X 1. The dwelling or structure is dilapidated and in substantial disrepair.
       X 2. The dwelling or property has substantial structural defects which are
       dangerous or injurious to the health, safety and morals of the occupants and
       users of neighboring structures and/or residents of the City of Jackson.
       ...
       X 4. The dwelling or structures contain defective conditions that increase
       the hazards of fire, accident or other calamities.
       X 5. Conditions exist in the dwelling or structures which render it unsafe,
       unsanitary, dangerous or detrimental to the health, safety and morals of
       the occupants, or users of neighboring structures or other residents of the
       City of Jackson.
       X 6. The building is in such a condition as to constitute a public nuisance.

The letter notified Walker that a hearing would be held before a building official at the
building department on January 26, 2010, to determine if the structure was unfit for
human occupation or use. The letter also informed Walker that he could be required to
repair or demolish the structure if it was determined to be unfit. The letter advised
Walker that he could file a written answer and also appear and respond at the hearing.

        Prior to the scheduled hearing, however, Walker contacted the building
department and expressed his intention to begin repairs on the property. He submitted
permit applications and sketches. As a result, the scheduled hearing at the building
department never took place. City building officials had regular contact with Walker
over the next several years regarding his progress with the construction. However,
according to the coordinator of the Department of Housing Codes, the progress would
“just start, stop, start, stop.” Four years later, the building was still without a roof, doors,
or windows.

      On or about September 26, 2014, Walker was served with a misdemeanor
summons to the City of Jackson’s environmental court. The summons alleged that
Walker was in violation of section 12-905 of the City’s “Unsafe Building Abatement
                                               2
Code.” In particular, the summons alleged that Walker’s property had been in a
deteriorating condition for several years, that construction had started and stopped on
several occasions, and that it remained unfinished and constituted a hazard. The
summons required Walker to appear before the judge of the environmental court for a
hearing.

        The environmental court held a hearing and ordered Walker to demolish the
property within thirty days. Walker appealed to circuit court. The circuit court held a
hearing on February 12, 2015, and heard testimony from six witnesses. On March 4,
2015, the circuit court entered an order finding that “the Property is a public nuisance,
and the freestanding walls on the Property pose a clear and present danger to the
neighborhood and surrounding properties because they are not structurally sound.”1 The
circuit court ordered Walker to demolish the structure within sixty days. Walker timely
filed a notice of appeal.

                                          II. ISSUE PRESENTED

       On appeal, Walker argues that the City of Jackson failed to follow the correct
procedures under the city code, and therefore, he should not be required to demolish the
building. For the following reasons, we affirm the decision of the circuit court and
remand for further proceedings.

                                       III. STANDARD OF REVIEW

      Interpreting statutes, procedural rules, and local ordinances involves questions of
law, which appellate courts review de novo without a presumption of correctness. Shore
v. Maple Lane Farms, LLC, 411 S.W.3d 405, 414 (Tenn. 2013) (citing Lind v. Beaman
Dodge, Inc., 356 S.W.3d 889, 895 (Tenn. 2011); Gleaves v. Checker Cab Transit Corp.,
15 S.W.3d 799, 802 (Tenn. 2000)).

                                         IV. DISCUSSION

       Essentially, Walker argues that the City of Jackson failed to follow appropriate
procedures in this case because the City sent him a complaint letter pursuant to the
Unsafe Building Abatement Code in 2010, but the City never completed the hearing
process and other procedures provided in the Unsafe Building Abatement Code. Instead,
the City summoned him to environmental court in 2014, and the property was ultimately
declared a public nuisance. These arguments require us to examine the City of Jackson’s
1
 As noted, the summons to environmental court alleged that Walker was in violation of section 12-905 of
the Unsafe Building Abatement Code. That section lists eleven conditions that render a building unsafe.
One of those conditions is: “The building is in such a condition as to constitute a public nuisance.”
                                                     3
Unsafe Building Abatement Code, the enabling legislation found at Tennessee Code
Annotated section 13-21-101, et seq., and the private act and city code sections
establishing the City’s environmental court.

                     A.   The City’s Unsafe Building Abatement Code

       Chapter 12-9 of the City of Jackson’s city code is entitled “Unsafe Building
Abatement Code.” At the outset, it states that it is adopted pursuant to the authority
granted by Tennessee Code Annotated section 13-21-101, et seq. City of Jackson
Municipal Code § 12-901. The Unsafe Building Abatement Code provides that the
person responsible for its enforcement is the director of the department of building and
housing codes or his authorized agent. Id. at § 12-902, -903. The director is authorized
to investigate and inspect the condition of buildings in the city. Id. at § 12-904. If he
determines a building to be unsafe, he is directed to serve a certified letter of complaint
on the owner with notice of a time and date for a hearing before the director. Id. at § 12-
906. The owner is given the opportunity to respond and appear at the hearing. Id. at § 12-
907. If after the hearing the director determines the building to be unsafe, he provides
written findings to the owner and a certified letter of condemnation containing an order to
repair or demolish the structure. Id. at § 12-908. After an administrative appeal process,
judicial review is available in chancery court. Id. at § 12-911.

       The City admits that it did not follow this process in Walker’s case. After serving
Walker with a letter of complaint, the City apparently cancelled the scheduled hearing
because Walker promised to repair the property. The issue, then, is whether the City was
required to complete the hearing process under the Unsafe Building Abatement Code, or
whether it was permitted to proceed in environmental court instead. This question can be
answered by examining the enabling legislation referenced above.

                B.    Tennessee’s Slum Clearance & Redevelopment Act

       Tennessee Code Annotated section 13-21-101, et seq., is known as Tennessee’s
Slum Clearance and Redevelopment Act. See, e.g., Metro. Gov’t of Nashville v. Brown,
No. M2008-02495-COA-R3-CV, 2009 WL 5178418, at *3 (Tenn. Ct. App. Dec. 30,
2009); Smith v. City of Knoxville, Code Enf’t, No. 03A01-9609-CH-00287, 1997 WL
39541, at *1 (Tenn. Ct. App. Feb. 3, 1997). The Act confers upon municipalities the
power “to exercise its police powers to repair, close or demolish” structures that are unfit
for human occupation or use. Tenn. Code Ann. § 13-21-102(a). It authorizes
municipalities to adopt ordinances relating to the structures within the municipality that
are unfit for human occupation or use. Tenn. Code Ann. § 13-21-103. The municipality
is directed to designate or appoint a public officer to exercise the powers prescribed by
the ordinances. Tenn. Code Ann. § 13-21-103(1). The Act provides that the designated

                                             4
public officer can serve complaints, hold hearings, and determine structures to be unfit
for human occupation and use, like the process set forth in the City of Jackson’s Unsafe
Building Abatement Code. Tenn. Code Ann. § 13-21-103(2), (3).

        By passing the Slum Clearance and Redevelopment Act, “the legislature provided
a method for municipalities to order the demolition of a building found unfit for human
habitation.” Manning v. City of Lebanon, 124 S.W.3d 562, 565 (Tenn. Ct. App. 2003)
(citing Winters v. Sawyer, 225 Tenn. 113, 463 S.W.2d 705 (1971)). However, we have
rejected the notion that the Act provides “the exclusive or the only method that
municipalities could use” to accomplish that end. Id. This is because the Slum Clearance
and Redevelopment Act expressly states:

      Nothing in this part shall be construed to abrogate or impair the powers of
      the courts or of any department of any municipality to enforce any
      provisions of its charter or its ordinances or regulations, nor to prevent or
      punish violations thereof, and the powers conferred by this part shall be in
      addition and supplemental to the powers conferred by any other law.

Tenn. Code Ann. § 13-21-109. The Act also states:


      Nothing in this section shall be construed to impair or limit in any way the
      power of the municipality to define and declare nuisances and to cause their
      removal or abatement, by summary proceedings or otherwise.


Tenn. Code Ann. § 13-21-103(6). Accordingly, the Act makes it “clear that the
legislature intended to empower municipalities with a method for clearing unsafe
buildings, but the legislature explicitly acknowledged that other valid procedures could”
also exist. Manning, 124 S.W.3d at 565 (emphasis in original).


                   C.   The City of Jackson’s Environmental Court

        In 2008, the Tennessee General Assembly passed a private act authorizing the City
of Jackson to establish an environmental court. 2008 Tenn. Priv. Acts, c. 73. The judge
of the environmental court was granted the power “to order any defendant found guilty of
violating any city ordinance or state statute related to health, animal control, housing,
fire, land subdivision, land use, building or zoning, to correct such violation at the
defendant’s own expense.” Id. at § 2 (emphasis added). In accordance with this
authorization, the city code was amended to authorize the environmental court “to hear
                                           5
and decide cases involving alleged violations of city environmental ordinances.” City of
Jackson Municipal Code § 13-401. The city code specifically authorizes the
environmental judge to order any defendant found guilty of violating any ordinance
relating to “health, housing, . . . building or zoning” to correct the violation at the
defendant’s own expense. § 13-402.


       Considering these relevant authorities, we conclude that the City did not act
impermissibly when it chose to summon Walker to environmental court rather than
pursuing further proceedings before the director of the department of building and
housing codes. The City’s Unsafe Building Abatement Act, adopted pursuant to the
Slum Clearance and Redevelopment Act, provided the City with one method for clearing
unsafe buildings, Manning, 124 S.W.3d at 565, but it was not the exclusive avenue
available to the City. It did not impair the power of the environmental court to enforce
the City’s environmental ordinances or to define and declare nuisances. See Tenn. Code
Ann. § 13-21-109, -103(6). Rather, the powers conferred pursuant to the Unsafe
Building Abatement Code were “in addition and supplemental to the powers conferred”
upon the environmental court. Tenn. Code Ann. § 13-21-109.


                                    V. CONCLUSION

      For the aforementioned reasons, the decision of the circuit court is hereby affirmed
and remanded for further proceedings. Costs of this appeal are taxed to the appellant,
Barry Walker, and his surety, for which execution may issue if necessary.


                                                _________________________________
                                                BRANDON O. GIBSON, JUDGE




                                            6